of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc tege eoeg et1 genin-106800-09 number info release date uil -------------------------- ------------------------------------------ ----------------- --------------------------- --------------------------- dear ---------------- this letter responds to your request for information dated date you requested information regarding per_diem payments made to certain employees working in the temporary staffing industry specifically you requested information regarding when per_diem payments may be treated as non-taxable reimbursements under an accountable_plan generally amounts employers pay as reimbursements for employee business_expenses are taxable unless treated as paid under an accountable_plan amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes in contrast amounts treated as paid under a nonaccountable_plan are included in the employee’s gross_income must be reported as wages or other compensation on the employee’s form_w-2 and are subject_to the withholding and payment of employment_taxes sec_1_62-2 and of the treasury regulations the regulations the law treats a reimbursement or other expense allowance arrangement as an accountable_plan if it meets the requirements of business connection substantiation return of excess sec_62 of the internal_revenue_code the code and sec_1_62-2 of the regulations business connection requirement an arrangement meets the business connection requirement if the employer pays advances allowances including per_diem allowances allowances only for meals and incidental genin-106800-09 expenses and mileage allowances or reimbursements only for deductible1 business_expenses that the employee pays or incurs while performing services for the employer sec_162 of the code permits a deduction for traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances paid_or_incurred while away from home in the pursuit of a trade_or_business as such in order to meet the business connection requirement of an accountable_plan an arrangement that reimburses traveling expenses must reimburse only those expenses that are paid_or_incurred by an employee while performing services for the employer while away from home if an employer pays an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses the arrangement does not satisfy the business connection requirement a payor arranges to pay an amount to an employee regardless of whether the employee is reasonably expected to incur bona_fide business_expenses by supplementing the wages of those employees not receiving the reimbursement so that the same gross amount is paid regardless of the reasonable expectation to incur expenses by routinely paying a reimbursement allowance to an employee who has not incurred bona_fide business_expenses or by reducing the wage payment in light of expenses_incurred or reasonably expected to be incurred only to then increase the wage payment again after the expenses have been reimbursed in order to satisfy the business connection requirement no part of an employee’s salary may be recharacterized as being paid under a reimbursement arrangement or other expense allowance arrangement a plan that recharacterizes amounts that would otherwise be payable as wages as a reimbursement allowance will not be treated as an accountable_plan such recharacterization violates the business connection requirement because the employee receives the same amount regardless of whether expenses were incurred or reasonably expected to be incurred sec_1_62-2 example illustrates a recharacterization of wages in violation of the requirement that a reimbursement be paid only when expenses are incurred the example provides that employer s pays its engineers dollar_figure a day on those days that an engineer travels away from home on business for employer s employer s designates dollar_figure of the dollar_figure as nontaxable reimbursements for the engineer’s travel_expenses on all other days the engineer receives the full dollar_figure as taxable wages because employer s pays an engineer dollar_figure a day regardless of whether the engineer is traveling away from home the arrangement does not satisfy the business connection requirement thus no part of the dollar_figure employer s designated as reimbursement is treated as paid under an accountable_plan rather all payments under the arrangement are treated as paid under a nonaccountable_plan and if an arrangement provides advances allowances or reimbursements for other bona_fide expenses related to the employer’s business that are not deductible the payor is treated as maintaining two arrangements the portion of the arrangement that provides payments for the deductible employee business_expenses is treated as one arrangement that satisfies the business connection requirement the portion of the arrangement that provides payments for the nondeductible employee_expenses is treated as a second arrangement that does not satisfy the business connection requirement and all amounts paid under the second arrangement are treated as paid under a nonaccountable_plan sec_1_62-2 of the regulations genin-106800-09 employer s must report the entire dollar_figure as wages or other compensation on the employee’s form_w-2 and must withhold and pay employment_taxes on the entire dollar_figure when paid the prohibition against wage recharacterization does not preclude an employer’s prospective alteration of its compensation structure to include reimbursement of substantiated expenses under an accountable_plan as long as such amount however identified or denominated is only paid if bona_fide expenses are incurred or reasonably expected to be incurred for the employer and the employer does not use an alternate method to get the same amount of gross pay to employees when qualifying expenses are not incurred or reasonably expected to be incurred and subsequently substantiated eg increased compensation bonus reduction in wages for the reimbursement amount with subsequent increase once the reimbursement is complete the presence of wage recharacterization is based on the totality of facts and circumstances substantiation requirement to meet the substantiation requirement an arrangement must require the employee to substantiate each business_expense to the payor within a reasonable period of time for expenses governed by sec_162 the employee must submit enough information to allow the employer to identify the specific nature of each expense and attribute the expense to the employer’s business activity generally the employee must submit an expense account or other written_statement to the employer showing the business nature and amount of each of his or her expenses however for an arrangement that reimburses travel_expenses that are governed by sec_274 the employee must submit to the payor actual substantiation of the amount of their expenses as well as the time place and business_purpose of such expenses sec_1 f of the regulations and sec_1_274-5t of the temporary income_tax regulations we have an optional simplified_method known as deemed substantiation for an employee to substantiate the amount of his or her expenses_incurred while traveling away from home when performing services for the employer this method provides a deemed substantiated amount of expenses but still requires the employee to substantiate the time place and business_purpose specifically revproc_2008_592 provides rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and incidental_expenses or for meal and incidental_expenses incurred while traveling away from home are deemed substantiated when a payor the employer its agent or a third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to pay for the expenses revproc_2008_59 defines per_diem_allowance as a payment under a reimbursement or other expense allowance arrangement that is revproc_2008_59 is one of a series of revenue procedures updated yearly genin-106800-09 paid with respect to ordinary and necessary business_expenses incurred or that the payor reasonably anticipates will be incurred by an employee for lodging meal and incidental_expenses or for meal and incidental_expenses for travel away from home in_connection_with_the_performance_of_services as an employee of the employer reasonably calculated not to exceed the amount of the expenses or the anticipated expenses and paid at or below the applicable federal per_diem rate a flat rate or stated schedule or in accordance with any other service-specified rate or schedule we explain this optional substantiation method and the other accountable_plan rules in publication circular_e employer’s tax guide available on www irs gov return of excess requirement to meet the return of excess requirement the employee must return to the employer within a reasonable period of time any amount the employer paid in excess of the employee’s substantiated or deemed substantiated expenses sec_1_62-2 of the regulations if an employer’s arrangement has no mechanism or process to determine when an allowance exceeds the amount that may be deemed substantiated and the arrangement routinely pays allowances in excess of the amount that may be deemed substantiated without requiring actual substantiation of all the expenses or repayment of the excess_amount we will treat the arrangement as a nonaccountable_plan and the entire amount of the allowance will be subject_to the withholding and payment of employment_taxes revrul_2006_56 2006_46_irb_874 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
